Citation Nr: 0916746	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  08-08 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
shoulder disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for back 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
knee disability.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
ankle disability.

5.  Entitlement to service connection for a heart condition.

6.  Entitlement to a compensable disability rating for 
service-connected bilateral hearing loss disability.

7.  Entitlement to a higher assignable rating for 
posttraumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to June 
1956, from June 1960 to June 1963, and from May 1964 to 
August 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A June 2007 rating decision 
denied entitlement to an increased compensable disability 
rating for bilateral hearing loss disability; granted 
entitlement to service connection for PTSD, assigning a 30 
percent disability rating; denied entitlement to service 
connection for a heart condition; and, determined that new 
and material evidence had not been received to reopen the 
claims of entitlement to service connection for right 
shoulder disability, back disability, left knee disability, 
and left ankle disability.

This case has been advanced on the Board's docket.  38 C.F.R. 
§ 20.900 (2008). 

The issues of entitlement to an increased compensable 
disability rating for service-connected bilateral hearing 
loss disability, entitlement to a higher assignable rating 
for PTSD, and entitlement to service connection for left knee 
disability, left ankle, back disability, and right shoulder 
disability on the merits, are REMANDED to the RO via the AMC, 
in Washington, DC.  VA will notify the Veteran if further 
action is required.


FINDINGS OF FACT

1.  In a May 1985 rating decision, the RO denied entitlement 
to service connection for left knee disability, left ankle 
disability, back disability, and right shoulder disability; 
the Veteran did not file a notice of disagreement.  

2.  In an October 1999 rating decision, the RO determined 
that new and material evidence had not been received to 
reopen the claims of entitlement to service connection for 
left ankle disability and back disability; the Veteran did 
not file a notice of disagreement.

3.  In November 2006, the Veteran filed a request to reopen 
his claims of service connection for left knee disability, 
left ankle disability, back disability, and right shoulder 
disability. 

4.  Additional evidence received since the RO's May 1985 
decision is new to the record, relates to an unestablished 
fact necessary to substantiate the merits of the claims of 
service connection for left knee disability and right 
shoulder disability, and raises a reasonable possibility of 
substantiating the claims of service connection for left knee 
disability and right shoulder disability. 

5.  Additional evidence received since the RO's October 1999 
decision is new to the record, relates to an unestablished 
fact necessary to substantiate the merits of the claims of 
service connection for left ankle disability and back 
disability, and raises a reasonable possibility of 
substantiating the claims of service connection for left 
ankle disability and back disability. 

6.  Heart disorder, to include coronary artery disease, was 
not manifested during active service, or for many years 
thereafter, nor is any heart disorder otherwise related to 
such service.


CONCLUSIONS OF LAW

1.  The May 1985 RO decision which denied entitlement to left 
knee disability, left ankle disability, back disability, and 
right shoulder disability is final.  38 U.S.C.A. § 7105 (West 
2002).

2.  The October 1999 RO decision which denied entitlement to 
left ankle disability and back disability is final.  
38 U.S.C.A. § 7105 (West 2002).

3.  New and material evidence has been received since the May 
1985 denial, and the claims of service connection for left 
knee disability and right shoulder disability are reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

4.  New and material evidence has been received since the 
October 1999 denial, and the claims of service connection for 
left ankle disability and back disability are reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

5.  Heart disorder, to include coronary artery disease, was 
not incurred in or aggravated by the Veteran's active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the finding that new and material evidence has been received 
to reopen the claims of service connection for left knee 
disability, left ankle disability, back disability, and right 
shoulder disability, no further discussion of VCAA is 
necessary at this point.  The matter of VCAA compliance with 
regard to such issues will be addressed in a future merits 
decision after action is undertaken as directed in the remand 
section of this decision.  

With regard to the claim of service connection for heart 
disorder, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
decision has since been replaced by Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court continued to 
recognize that typically a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, VA 
satisfied its duties to the Veteran in a VCAA letter issued 
in December 2006.  The letter predated the June 2007 rating 
decision.  See id.  The VCAA letter notified the Veteran of 
what information and evidence is needed to substantiate his 
claim of service connection for heart disorder, as well as 
what information and evidence must be submitted by the 
claimant, and what information and evidence will be obtained 
by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 
2004).  The December 2006 VCAA letter also advised the 
Veteran of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The December 2006 letter has 
clearly advised the Veteran of the evidence necessary to 
substantiate his claim.  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains a 
portion of the Veteran's service treatment records dated from 
1964 to 1984, and post-service private medical records.  The 
Board notes service treatment records are unavailable for the 
Veteran's periods of service from June 1953 to June 1956, and 
from June 1960 to June 1963.  In a case in which a claimant's 
service records are unavailable through no fault of his own, 
there is a heightened obligation for VA to assist the 
claimant in the development of the claim and to provide 
reasons or bases for any adverse decision rendered without 
these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) 
(holding that the heightened duty to assist a veteran in 
developing facts pertaining to his claim in a case in which 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records).  There 
is otherwise no indication of relevant, outstanding records 
which would support the Veteran's claim of service connection 
for heart disorder.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  As will be discussed in more 
detail below, the Board has determined that an examination or 
opinion is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue of entitlement to service connection for heart 
disorder.

New & Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's request to reopen his claim was received in 
November 2006, and the regulation applicable to his appeal 
provides that new and material evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In September 1984, the Veteran filed a claim of entitlement 
to service connection for "torn ligaments" of the left 
ankle incurred in July 1962; "torn ligaments" and 
"arthritis" of the left knee incurred in September 1965 and 
1978, respectively; muscle tear in back in June 1973; and, 
"arthritis" of the right arm incurred in 1978.

Left knee

A November 1960 service treatment record reflects complaints 
of left knee pain.  There was point tenderness in the medial 
aspect, and pain when patella was pushed toward medial 
aspect, and pain when he bent his knee or tried to lift his 
leg.  The Veteran reported a history of ligament problems for 
five years but denied a history of trauma.  There was no 
swelling, but there was some redness on superior portion of 
knee.

A September 1965 service treatment record reflects that the 
Veteran was riding in a truck and when it hit a hole he was 
thrown against the side of the truck resulting in an injury 
to the left knee.  There was diffuse swelling and 
discoloration.  An x-ray examination was negative and a 
cylinder cast was applied.  A service treatment record dated 
in October 1965 reflects a diagnosis of ligamentous injury to 
the left knee.  Approximately two weeks later, a left knee 
examination was "ok."  

In February 1985, the Veteran underwent a VA examination.  
The examiner noted that the Veteran struck his right knee on 
a truck, and that he injured his left knee in a parachute 
jump.  It was noted that he wore a cast on the right knee for 
six weeks.  It appears as if only the right knee was 
examined, and the diagnosis pertaining to the right knee was 
valgus deformity with mild instability of the right knee, 
degenerative changes.  There is no diagnosis reflected with 
regard to the left knee.  

The Veteran's claim of service connection for a left knee 
disability was denied in a May 1985 rating decision, on the 
basis that any such disability was acute and transitory and 
resolved without residual disability.  The Veteran did not 
initiate an appeal of this decision; therefore, the RO's 
decision is final.  38 U.S.C.A. § 7105.  

The evidence that must be considered in determining whether 
new and material evidence has been submitted in this case is 
that evidence added to the record since the issuance of the 
RO determination in May 1985.  

In support of his claim to reopen the Veteran submitted 
private medical records, which include a February 2007 
treatment record reflecting the Veteran's report that his 
left knee had given out and he reported that he had torn 
ligaments in the left knee in September 1965.  Such evidence 
is material as it suggests that the Veteran may have a 
current left knee disability, whereas at the time of the 
prior RO determination, the medical evidence of record, 
specifically the VA examination report of record, did not 
reflect a diagnosed left knee disability.  The Board has 
determined that in light of the current private medical 
evidence suggesting a left knee disability, and the service 
treatment records documenting treatment to the left knee, 
such evidence relates to an unestablished fact necessary to 
substantiate the merits of the claim.  The claim of service 
connection for left knee disability is reopened.  38 U.S.C.A. 
§ 5108.  The Board's decision is strictly limited to the 
reopening of the claim and does not address the merits of the 
underlying service connection claim.  

Left ankle

As noted, in the Veteran's original claim for compensation, 
he claimed "torn ligaments" of the left ankle incurred in 
July 1962.  At the time of issuance of the initial rating 
decision dated in May 1985 denying the Veteran's claim, it 
had been determined that service treatment records are 
unavailable for the Veteran's period of service from June 
1960 to June 1963.  As detailed, in a case in which a 
claimant's service records are unavailable through no fault 
of his own, there is a heightened obligation for VA to assist 
the claimant in the development of the claim and to provide 
reasons or bases for any adverse decision rendered without 
these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) 
(holding that the heightened duty to assist a Veteran in 
developing facts pertaining to his claim in a case in which 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records).  
Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215 (2005) [the Court 
declined to apply an "adverse presumption" where records 
have been lost or destroyed while in Government control which 
would have required VA to disprove a claimant's allegation of 
injury or disease in service in these particular cases].

A Report of Medical Examination completed in May 1964 for 
enlistment purposes reflects that his 'lower extremities' 
were clinically evaluated as normal.  On a Report of Medical 
History completed by the Veteran in May 1964, he checked the 
'No' boxes for 'swollen or painful joints,' 'bone, joint, or 
other deformity,' and 'foot trouble.'  The Veteran did not 
otherwise report a left ankle injury or residuals thereof.  
Reports of Medical Examinations completed in May 1967, 
October 1968, and September 1969, reflect that his 'lower 
extremities' were clinically evaluated as normal.  On a 
Report of Medical History completed by the Veteran in October 
1968, he checked the 'No' boxes for 'swollen or painful 
joints,' 'bone, joint, or other deformity,' 'history of 
broken bones,' and 'foot trouble.'  The Veteran did not 
otherwise report a left ankle injury or residuals thereof.  

Service treatment records reflect that in July 1975, the 
Veteran complained of pain in his left ankle.  An x-ray 
examination was within normal limits.  The impression was 
severe strain.  

Reports of Medical Examination dated in November 1976 and May 
1978 reflect that his 'lower extremities' were clinically 
evaluated as normal.  On a November 1976 Report of Medical 
History, the Veteran checked the 'Yes' box for 'broken 
bones;' however, such was related to fractures of his wrist.  
A left ankle injury or disability is not reflected.

A Report of Medical Examination completed for retirement 
purposes in July 1984 reflects that his 'lower extremities' 
were clinically evaluated as normal.  On a Report of Medical 
History, he checked the 'Yes' boxes for 'swollen or painful 
joints' and 'broken bones' and the examiner noted injuries of 
both knees and the left ankle.  There are no specific 
objective findings related to the left ankle.  

In February 1985, the Veteran underwent a VA examination.  It 
was noted that he pulled ligaments in the right ankle in 
Germany.  There are no specific contentions documented with 
regard to the left ankle.  The examiner found no instability 
of the ankles, but found moderate crepitus.  The diagnosis 
was post-traumatic injuries both ankles with occasional 
instability.

The RO denied entitlement to service connection for left 
ankle disability in the May 1985 rating decision, on the 
basis that such disability was acute and transitory and 
resolved without residual disability.  The Veteran did not 
initiate an appeal of this decision; therefore, the RO's 
decision is final.  38 U.S.C.A. § 7105.  

In April 1999, the Veteran filed a claim to reopen 
entitlement to service connection for "left ankle injury."  
The Veteran did not submit any evidence in support of his 
claim to reopen, and such claim was denied in an October 1999 
rating decision on the basis of no new and material evidence.  
The Veteran did not initiate an appeal of this decision; 
therefore, the RO's decision is final.  38 U.S.C.A. § 7105.  

In November 2006, the Veteran filed a claim to reopen 
entitlement to service connection for "residuals of left 
ankle injury."  The evidence that must be considered in 
determining whether new and material evidence has been 
submitted in this case is that evidence added to the record 
since the issuance of the RO determination in April 1999.  In 
support of his claim to reopen, the Veteran submitted private 
medical records, which do not document complaints or 
treatment for any left ankle disability, although the records 
do reflect treatment for plantar fasciitis.  The Veteran 
submitted a lay statement reporting the details pertaining to 
the 1962 left ankle injury, reporting that a cast was applied 
to his leg and foot.  He reported that the injury caused 
tendonitis in his ankle and numbness in his foot.  The Board 
has determined that in light of the February 1985 diagnosis 
of post-traumatic injuries both ankles with occasional 
instability, and in light of his missing service treatment 
records during the time in which he claims an injury 
occurred, the Veteran's lay statement pertaining to the 
specifics of his claimed injury and the current diagnosis of 
plantar fasciitis constitute evidence that relates to an 
unestablished fact necessary to substantiate the merits of 
the claim.  The claim of service connection for left ankle 
disability is reopened.  38 U.S.C.A. § 5108.  The Board's 
decision is strictly limited to the reopening of the claim 
and does not address the merits of the underlying service 
connection claim.  

Back

A May 1973 service treatment record reflects that the Veteran 
sustained a contusion to the left lumbar area secondary to a 
parachute jump.  Four days later, the Veteran complained of 
pain in the left back side.  He stated his belief that his 
rib was broken.  There was no rib fracture seen and the 
diagnosis was contusion.  The February 1985 VA examination 
report reflects the Veteran's report that he injured his 
dorsal spine during a parachute jump.  He reported pain and 
numbness medial to the left scapula.  The examiner's 
impression was post sprain of the dorsal spine with 
degenerative changes.  

The Veteran's claim of service connection for back disability 
was denied on the merits in a May 1985 rating decision, on 
the basis that any such disability was acute and transitory 
and resolved without residual disability.  The Veteran did 
not initiate an appeal of this decision; therefore, the RO's 
decision is final.  38 U.S.C.A. § 7105.  

The Veteran attempted to reopen his claim in April 1999; 
however, did not submit any evidence in support of his claim, 
thus such claim was denied in an October 1999 rating 
decision.  The Veteran did not initiate an appeal of this 
decision; therefore, the RO's decision is final.  38 U.S.C.A. 
§ 7105.  

The evidence that must be considered in determining whether 
new and material evidence has been submitted in this case is 
that evidence added to the record since the issuance of the 
RO determination in October 1999.  In support of his claim to 
reopen the Veteran submitted private medical records, which 
include a September 2005 treatment record reflecting 
complaints of a pinched nerve in the low back.  Any diagnosis 
is illegible.  Additionally, the Veteran submitted a lay 
statement claiming that during a parachute jump in May 1973, 
he pulled muscles in his back.  A lay statement from J.S., a 
fellow soldier, also states that the Veteran tore muscles in 
his back during a May 1973 training exercise.  Such evidence 
is material as it suggests that the Veteran may have a 
current low back disability and the lay statements contain 
previously unreported details regarding the claimed injury.  
This is especially relevant in light of the February 1985 
diagnosis of post sprain of the dorsal spine with 
degenerative changes.  The Board has determined that in light 
of the current private medical evidence suggesting a low back 
disability and the lay statements describing such incident, 
such evidence relates to an unestablished fact necessary to 
substantiate the merits of the claim.  The claim of service 
connection for back disability is reopened.  38 U.S.C.A. 
§ 5108.  The Board's decision is strictly limited to the 
reopening of the claim and does not address the merits of the 
underlying service connection claim.  

Right shoulder

In his original claim for compensation, the Veteran reported 
that he injured his right arm in 1978.  Service treatment 
records do not reflect a specific right arm (other than the 
wrist) or shoulder injury; however, the a July 1984 Report of 
Medical History completed at the time of the Veteran's 
retirement from service reflects a notation of arthritis 
right shoulder.  At the February 1985 VA examination, the 
Veteran reported right shoulder arthritis but did not 
describe any specific injury.  The February 1985 VA 
examination report reflects pain in the right shoulder, and 
tenderness in the subdeltoid end area.  The examiner 
diagnosed periarthritis right shoulder.  

The Veteran's claim of service connection for a right 
shoulder disability was denied in a May 1985 rating decision.  
The Veteran did not initiate an appeal of this decision; 
therefore, the RO's decision is final.  38 U.S.C.A. § 7105.  

The evidence that must be considered in determining whether 
new and material evidence has been submitted in this case is 
that evidence added to the record since the issuance of the 
RO determination in May 1985.  In support of his claim to 
reopen the Veteran submitted private medical records, which 
do not document complaints or treatment for any right 
shoulder disability.  The Veteran, however, did submit a lay 
statement contending that he injured his right shoulder in 
the May 1973 parachute incident.  Likewise, the lay statement 
from J.S. states that the Veteran tore muscles in his 
shoulder during a training exercise.  The Board has 
determined that in light of the diagnosis of arthritis at the 
time of separation and upon VA examination, and in light of 
the lay statements attesting to the injuries sustained during 
service, such evidence relates to an unestablished fact 
necessary to substantiate the merits of the claim.  The claim 
of service connection for right shoulder disability is 
reopened.  38 U.S.C.A. § 5108.  The Board's decision is 
strictly limited to the reopening of the claim and does not 
address the merits of the underlying service connection 
claim.  

Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular-renal disease, including hypertension, are 
presumed to have been incurred in service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A Report of Medical examination performed in May 1964 
reflects that his 'heart' was clinically evaluated as normal, 
and a chest x-ray was negative.  On a May 1964 Report of 
Medical History completed by the Veteran, he checked the  
'Yes' box for 'pain or pressure in chest, and the 'No' boxes 
for 'palpitation or pounding heart,' 'shortness of breath,' 
and, 'high or low blood pressure.'  The examiner noted that 
the Veteran complained of occasional fleeting chest pain.  A 
Report of Medical examination performed in May 1967 reflects 
that his 'heart' was clinically evaluated as normal, and a 
chest x-ray was negative.  An undated chest x-ray performed 
for pre-deploy purposes reflects that the "requested 
examination does not identify any abnormality considered 
significant."  A Report of Medical examination performed in 
October 1968 reflects that his 'heart' was clinically 
evaluated as normal, and a chest x-ray was normal.  On an 
October 1968 Report of Medical History completed by the 
Veteran, he checked the 'No' boxes for 'palpitation or 
pounding heart,' 'pain or pressure in chest,' 'shortness of 
breath,' and, 'high or low blood pressure.'  An October 1968 
electrocardiographic record reflects normal findings.  An 
October 1968 chest x-ray examination was negative.  A Report 
of Medical examination performed in September 1969 reflects 
that his 'heart' was clinically evaluated as normal, and a 
chest x-ray was normal.  A July 1971 chest x-ray reflects 
that the "requested examination does not identify any 
abnormality considered significant."  A July 1972 chest x-
ray reflects an impression of within normal limits, with 
calcific densitis of healed granulomatous disease with no 
active process.  A Report of Medical examination performed in 
November 1976 reflects that a chest x-ray was negative.  On a 
November 1976 Report of Medical History completed by the 
Veteran, he checked the 'No' boxes for 'heart trouble,' 
palpitation or pounding heart,' 'pain or pressure in chest,' 
'shortness of breath,' and, 'high or low blood pressure.'  A 
Report of Medical examination performed in May 1978 reflects 
that his 'heart' was clinically evaluated as normal, and a 
chest x-ray was within normal limits.  A Report of Medical 
examination performed in May 1978 reflects that his 'heart' 
was clinically evaluated as normal.  A March 1984 'Dental 
Patient Medical History' reflects that the Veteran checked 
the 'No' boxes for a history of 'heart condition,' 'high 
blood pressure,' or 'frequent chest pains.'  Service 
treatment records reflect that in May 1984, the Veteran 
underwent a vasectomy.  At that time, the Veteran denied any 
history of hypertension or heart disease.

An examination performed for separation purposes in July 1984 
reflects that his 'heart' was clinically evaluated as normal, 
and a chest x-ray was normal.  On a July 1984 Report of 
Medical History completed by the Veteran, he checked the 'No' 
boxes for 'heart trouble,' palpitation or pounding heart,' 
'pain or pressure in chest,' 'shortness of breath,' and, 
'high or low blood pressure.'

In February 1985, the Veteran underwent a VA examination.  On 
examination of the cardiovascular system, there was no 
murmur, and there was normal sinus rhythm, and normal thrust, 
sounds, rhythm, and vessels.  There was no diagnosis of 
cardiovascular disability. 

In November 2006, the Veteran filed a claim of service 
connection for a "heart condition."  The private medical 
records submitted in support of his claim reflect that he had 
an LAD angioplasty after an anterior myocardial infarction in 
2000.  A May 2000 private medical record reflects a diagnosis 
of coronary artery disease.  A March 2006 private medical 
record reflects a diagnosis of hypertension.  

As detailed hereinabove, a May 1964 Report of Medical History 
reflects complaints of occasional chest pain; however, the 
records do not reflect any findings of a cardiac disability.  
As detailed, the May 1964 examination report reflects that 
the 'heart' was normal and a chest x-ray was negative.  
Thereafter, multiple examinations conducted in 1967, 1968, 
1969, 1972, 1976, 1978, and 1984 reflect normal chest x-ray 
examinations, and no cardiac disabilities.  Moreover, 
subsequent to May 1964, the Veteran denied heart trouble, 
palpitation or pounding heart, pain or pressure in chest, 
shortness of breath, and high blood pressure.  Service 
treatment records during his period of service from May 1964 
to August 1984, do not reflect any identifiable pathology of 
heart disease.  

As detailed by the private medical evidence of record, the 
Veteran suffered a myocardial infarction in 2000, thus over 
15 years after retirement from service and over 35 years 
after the isolated complaint of chest pain.  A diagnosis of 
coronary artery disease was rendered in 2000 and a diagnosis 
of hypertension was rendered in 2006.  While it is clear that 
the Veteran has a current cardiac disability, there is no 
evidence that any such disability was shown in service, or 
within a year of separation from service, nor that any such 
disability is due to service.  Despite his isolated 
complaints of occasional chest pain in 1964, there was no 
identifiable pathology of the heart shown at that time or any 
time thereafter.  A prolonged period without medical 
complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during 
and after military service, as evidence of whether a 
disability was incurred in service or whether an injury, if 
any, resulted in any chronic or persistent disability which 
still exists currently.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (holding that it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints); see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) (holding that "negative 
evidence" could be considered in weighing the evidence).

The Veteran has not otherwise submitted any evidence to 
support his claim that any heart disorder is due to or 
manifested during service.  The Board has considered the 
Veteran's own lay statements to the effect that his heart 
disorder is causally related to his active service; however, 
it is noted that there is no medical evidence of record to 
support such a theory and the Veteran has not been shown to 
have the medical expertise necessary to render such an 
opinion.  See Espiritu v, Derwinski, 2 Vet. App. 492, 495 
(1992).  The lack of continuity of treatment may bear in a 
merits determination on the credibility of the evidence of 
continuity of symptoms by lay parties.  Savage v. Gober, 10 
Vet. App. 488, 496 (1997)

It is noted that the RO did not provide a VA examiner to 
review the claims file for a nexus opinion for this service 
connection claim; however, such is not required in order to 
make a final adjudication.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), states, that in disability compensation 
(service connection) claims, VA must provide a medical 
examination [for a nexus opinion, as applicable] when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case. 

The evidence does not establish that the Veteran suffered 
"an event, injury or disease in service," with regard to 
his claimed heart disorder, so it is not necessary to obtain 
a VA medical opinion with regard to etiology.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds that it is unnecessary to 
require the Veteran to report for a VA medical examination or 
to ask a medical expert to review the record because any 
examination report or medical opinion could not provide 
competent evidence of the incurrence of a heart disorder in 
service.  Moreover, given the absence of any competent 
evidence of the claimed post-service disability until over 15 
years after service, any current opinion provided at this 
point would be no more than speculative.  See 38 C.F.R. § 
3.102 (a finding of service connection may not be based on a 
resort to speculation or even remote possibility).

Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim of service connection must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence has been received to reopen the 
claims of service connection for left knee disability, left 
ankle disability, back disability, and right shoulder 
disability.  To this extent, the appeal is granted, subject 
to the directions set forth in the following remand section 
of this decision.

Entitlement to service connection for heart disorder is not 
warranted.  To this extent, the appeal is denied.




REMAND

Bilateral hearing loss disability

In November 2006, the Veteran filed a claim for an increased 
rating, and underwent a VA examination in April 2007 to 
assess the severity of his bilateral hearing loss disability.  
In an April 2009 submission from the Veteran's 
representative, it was contended that the Veteran's 
disability has worsened.  VA's General Counsel has indicated 
that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995).  Under these circumstances, 
the Veteran should be afforded a VA examination for the 
purpose of determining the current severity of his service-
connected bilateral hearing loss disability on appeal.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).

With regard to his increased rating claim, the Board also 
notes that during the pendency of this appeal, the Court 
issued a decision in the case of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), which outlined the notice requirements 
for an increased-compensation claim under 38 U.S.C.A. § 
5103(a).  Since the Board is remanding this case for other 
matters, it is reasonable for the RO to give additional VCAA 
notice to comply with Vazquez.

PTSD

At the May 2007 VA mental health examination in which PTSD 
was diagnosed, the examiner noted the Veteran's report that 
he began seeing a counselor in January 2007, and specifically 
noted that such records were not yet available 
electronically.  To date, such records have not been 
associated with the claims folder.  It appears that he may be 
seeking such treatment with a VA counselor.  VA has 
constructive knowledge of documents generated by VA medical 
facilities even if the said records are not physically part 
of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  In a precedent opinion, the VA General Counsel held 
that when a decision is entered on or after July 21, 1992, a 
failure to consider records which were in VA's possession at 
the time of that decision, although not actually in the 
record before the RO, may constitute clear and unmistakable 
error, if such failure affected the outcome of the claim.  
VAOPGCPREC 12-95.

Under the circumstances, treatment records should be obtained 
from the VA Medical Center (VAMC) for the period January 2007 
to the present.

In the event, such treatment is not conducted through the 
VAMC, then the RO should contact the Veteran and obtain the 
name, address, and dates of treatment with regard to such 
counselor.

Left knee, left ankle, back, and right shoulder

In light of the above reasoning, the Veteran should be 
afforded a VA examination to assess the nature and etiology 
of his claimed left knee disability, left ankle disability, 
back disability, and right shoulder disability.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, this case is REMANDED for the following actions:

1.  Pertaining to his increased rating 
claim, the Veteran should be furnished a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
is in compliance with the guidance set 
forth in Vazquez- Flores v. Peake, 22 
Vet. App. 37 (2008).

2.  VA outpatient treatment records 
should be obtained for the period January 
2007 to the present.  If such efforts 
prove unsuccessful, documentation to that 
effect should be added to the claims 
file.

3.  In the event that his PTSD treatment 
is rendered by a non-VA provider, the RO 
should contact the Veteran and obtain the 
name, address, and dates of treatment.  
After securing the necessary releases, 
the Veteran's treatment records should be 
obtained from any such identified 
provider.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.

4.  Schedule the Veteran for a VA 
audiological examination for the 
purpose of determining the current 
severity of any bilateral hearing loss.  
The RO should forward the Veteran's 
claims file to the VA examiner to be 
reviewed in conjunction with the 
examination.  The examiner shall 
perform an evaluation for hearing 
impairment as required by 38 C.F.R. 
§ 4.85, which shall include a 
controlled speech discrimination test 
(Maryland CNC) and a puretone 
audiometry test.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.

5.  Schedule the Veteran for an 
appropriate VA examination to ascertain 
the nature and etiology of any claimed 
left knee disability, left ankle 
disability, back disability, and right 
shoulder disability.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination.  After examining 
the Veteran and reviewing the claims file 
in its entirety, the examiner should 
respond to the following:

  a)  Does the Veteran have a current 
left knee disability?

  b)  If the Veteran has a current left 
knee disability, is it at least as likely 
as not (a 50% or higher degree of 
probability) that any left knee 
disability is related to service, or any 
incident therein?  

  c)  Does the Veteran have a current 
left ankle disability?

  d)  If the Veteran has a current left 
ankle disability, is it at least as 
likely as not (a 50% or higher degree of 
probability) that any left ankle 
disability is related to service, or any 
incident therein?  

  e)  Does the Veteran have a current 
back disability?

  f)  If the Veteran has a current back 
disability, is it at least as likely as 
not (a 50% or higher degree of 
probability) that any back disability is 
related to service, or any incident 
therein?  

  g)  Does the Veteran have a current 
right shoulder disability?

  h)  If the Veteran has a current right 
shoulder disability, is it at least as 
likely as not (a 50% or higher degree of 
probability) that any right shoulder 
disability is related to service, or any 
incident therein?  

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate and 
discuss why an opinion is not possible.

6.  The RO should, then, readjudicate the 
claims remaining on appeal.  If any of 
the determinations remain unfavorable to 
the Veteran, the RO should issue a 
supplemental statement of the case and 
provide an opportunity to respond before 
this case is returned to the Board.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


